UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7721



VERNON BULLOCK,

                                                Plaintiff - Appellant,

          and


AARON CORBETT; JOSEPH MANN,

                                                            Plaintiffs,

          versus


COUNTY OF WAKE; JOHN H. BAKER, Wake County
Sheriff; RUSSELL ALLEN, City Manager; JOHN
DOE; JANE DOE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-316-5-H)


Submitted:   January 30, 2002               Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vernon Bullock, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Vernon Bullock appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court.     See Bullock v. County of Wake,

No. CA-02-316-5-H (E.D.N.C. Oct. 30, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2